DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was received from the applicant on May 24, 2022.
Claims 3 and 5 have been cancelled.
Claims 1-2, 4 and 6-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The system for providing solar power to a watercraft as claimed is not shown or suggested in the prior art because of the use of a system which includes a hull, a solar panel, and a transparent coating, where said coating is applied around at least a portion of said hull and to said solar panel so as to seal said hull and said solar panel together.  The prior art also does not show or suggest the use of a system which includes a hull, a solar panel, pedals, a generator, and a switch, where said switch has a first position to cause said pedals to propel said hull, and a second position to couple said pedals to said generator so that said pedals energize said generator.
The prior art as disclosed by De Leu (US 6,000,353) shows the use of a solar powered watercraft which includes a hull with a recess, a solar panel that is configured to fit within said recess, and a battery that is connected by a wire to one or more solar panels.  Jansen (US 6,855,016) discloses a solar powered watercraft which includes a hull, a solar panel, pedals, a generator, and a battery for storing power generated by said solar panel and said generator.  Flaherty et al. (US 7,557,291) discloses a solar panel with a waterproof transparent coating that is applied to an outer surface of said solar panel.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 26, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617